Citation Nr: 0926565	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-16 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD).

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coda, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1970 to January 
1972, and from October 1973 to March 1975.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a September 2007 rating decision of the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.  The 
Veteran requested a videoconference hearing and then later 
withdrew the request.

The matter of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDING OF FACT

The most probative evidence of record indicates that the 
Veteran does not currently have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A December 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), it 
also informed him of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The Veteran underwent a VA 
examination in March 2008.  In his January 2008 notice of 
disagreement (NOD) and May 2008 VA Form 9, substantive 
appeal, the Veteran stated his intention to secure a private 
medical opinion stating he has PTSD.  He has not submitted 
such an opinion, nor has he identified any treatment provider 
who might have records showing such a diagnosis.  The Veteran 
has not identified any additional pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.



B.  Factual Background

The Veteran's service personnel records show that he served 
in the United States Army from June 1970 to January 1972, and 
in the Navy from October 1973 to March 1975.  The Veteran's 
military occupational specialty (MOS) in the Army was that of 
a heavy truck driver with the 528th Quartermaster Corps.  The 
Veteran's service personnel records do not show he engaged in 
combat.  Other than a notation of depression and "personal 
problems" by an examiner in a 1973 Navy examination, both 
his Army and Navy STRs are silent for any psychiatric 
complaints, findings, treatment or diagnosis.  

The Veteran has submitted statements identifying two specific 
in-service stressors during his Army service.  The Veteran 
claims that in 1971 he was the lead driver in a military 
convoy traveling between Da Nang and Quang Tri.  While 
driving, the convoy was fired upon by the enemy.  In a 
separate incident, also near Quang Tri, the Veteran was again 
in a military convoy that was attacked by rockets and small 
arms fire.  The Veteran's vehicle was hit by a rocket 
propelled grenade (RPG) and his vehicle was disabled.  Enemy 
fire had "come into the vehicle, through [his] windshield, 
the door and underneath [his] buttocks."

VA outpatient treatment records dated June 2003 to August 
2007, reflect no indicators or diagnoses of PTSD on the part 
of the Veteran.  A January 2007 VA outpatient record reflects 
that the Veteran was being treated for depression which he 
claimed has been present for "the last thirty years."  
Records also note a past history of psychiatric 
hospitalization for a suicide attempt after the Veteran's 
second divorce in 1982.  In a February 2007 mental health 
note, the Veteran stated that he experienced difficulty 
sleeping, depression, a desire to be alone, and hearing the 
voices of his deceased parents.  The note also indicated Axis 
I diagnoses of major depression (recurrent), bereavement, 
dysthymic disorder, and alcohol dependence in full sustained 
remission.

The Veteran underwent a VA examination in March 2008.  The 
Veteran reported the two abovementioned in-service stressors 
relating to his Army service as a truck driver.  In addition, 
he reported indirect stressors in the Navy stemming form 
alleged improper training and orientation, which frustrated 
him and eventually caused him to go absent without official 
leave (AWOL).  The examiner noted pre-service stressors of 
sexual abuse at age 14, the death of the Veteran's brother at 
age 19, and being trapped in a barrel at age 5.  He also 
noted postservice stressors, most predominantly the 2006 
deaths of his mother, sister, and grandson.  The Veteran's 
brief psychological hospitalization for a suicide attempt was 
also reported to the examiner.  Also reported was the 
Veteran's history of problems with anger and aggressive 
behavior, which lead to difficulty in his interpersonal 
functioning.  It was also noted during the examination that 
the Veteran was being treated at the El Paso VAHCS for 
depression, dysthymia, and bereavement.  The examiner 
diagnosed mood disorder, not otherwise specified and alcohol 
dependence in sustained full remission were diagnosed.  The 
examiner specifically determined that a PTSD diagnosis was 
not present.  While the Veteran met the combat stressor 
criteria for a PTSD diagnosis, the presentation and degree of 
severity of emotional and behavioral symptoms did not appear 
to fully meet the criteria for a PTSD diagnosis.  The 
examiner noted that a diagnosis had not been rendered at the 
El Paso VAMC.  He has been treated for depression, dysthymia 
and bereavement.  The examiner stated that mood disorder not 
otherwise specified, recurrent depressive disorder, or 
chronic adjustment disorder with mixed anxiety and depression 
is more likely reflective of his current symptoms, than is 
PTSD.  The examiner opined that 
it is likely that disorders other than PTSD are responsible 
for the Veteran's symptoms and are presenting as PTSD.  The 
examiner also opined that his prior history of alcohol use 
disorder, now in reported remission, served to exacerbate his 
emotional and behavioral dysregulation in the past.  

B.	Legal Criteria and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

In addition to the criteria set forth above, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
incurrence of the claimed in-service stressor.  Every 
reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Where a veteran 
did not engage in combat with the enemy, or the claimed 
stressors are not related to combat, then a veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically PTSD.  In the absence of proof of a 
present disability, there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Veteran's allegations of in-service stressors have been 
conceded by the RO, as the occurrences are consistent with 
his MOS duties, the Tet Offensive, and the fact that his unit 
has been identified as one that engaged in combat.  The Board 
sees no reason to disagree with this concession.  However, 
the primary and critical question in this case is whether the 
Veteran has the constellation of symptoms that would support 
a diagnosis of PTSD.  

The evidence in the present case does not evidence a 
diagnosis of PTSD.  While VA outpatient treatment records 
make note of the Veteran's depression, alcoholism, 
bereavement, as well as the symptomatology thereof, PTSD is 
neither mentioned nor diagnosed.  On the March 2008 VA 
examination, the examiner specifically noted that any 
symptoms presenting as PTSD most likely were related to 
another disorder (such as the Veteran's previously diagnosed 
depression).  Furthermore, even if the presentation of such 
symptoms were linked directly to PTSD, they did not meet the 
criteria required for a PTSD diagnosis.  As the VA examiner's 
opinions were based on a review of the claims file and a 
clinical interview with the Veteran and also explain the 
rationale for not diagnosing PTSD, the Board finds said 
opinions probative.  See Boggs v. West, 11 Vet. App. 334 
(1998).  Given the depth of the examination report, and the 
fact that it was based on a review of the applicable record, 
the Board finds that it is more probative and material to the 
Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  
The VA examiner expressly found that the criteria for a 
diagnosis of PTSD had not been met.  Because such a diagnosis 
of PTSD is required, entitlement to service connection for 
PTSD is not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.304(f).

In reaching this decision, the Board has considered the 
Veteran's assertions that he currently has PTSD, due to the 
stressful incidents which occurred in Vietnam.  Although the 
Board acknowledges the Veteran's service and does not doubt 
that he experienced stressful events, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the Veteran's own testimony 
is not probative evidence that he has PTSD.

The preponderance of the evidence is against the Veteran's 
claim of service connection for PTSD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Service connection for PTSD is denied.


REMAND

As noted above, the Veteran's STRs note depression and 
personal problems while in service.  VA outpatient treatment 
records note that he was hospitalized in 1982 for a suicide 
attempt, and show current diagnoses and treatment for major 
depression (recurrent), bereavement, dysthymic disorder, and 
alcohol dependence in full sustained remission.  On March 
2008, VA examination, mood disorder not otherwise specified 
and alcohol dependence in full sustained remission were 
diagnosed.

Although the Veteran's November 2006 claim requested service 
connection for PTSD only, the United States Court of Appeals 
for Veterans Claims (Court) has recently held that the scope 
of a mental health disability claim includes any mental 
disorder that may be reasonably encompassed by the claimant's 
description of the claim, reported symptoms, and other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Consequently, a VA examination and opinion is 
necessary to determine whether any of the Veteran's current 
variously diagnosed psychiatric disabilities are related to 
his service; to include the depression/personal problems 
noted therein.

The RO should also ensure that proper notice has been issued 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107.  VA has a duty to notify the Veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Proper notice, 
which notifies him of the evidence and information necessary 
to support his claim for an acquired psychiatric disability 
must be issued to the Veteran.  Along with ensuring proper 
VCAA notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should also inform the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded, and such notice should also 
include an explanation as to the type of evidence that is 
needed to establish an increased rating and effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Accordingly, the case is REMANDED for the 
following:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the Veteran of the evidence 
necessary to substantiate his claim of 
service connection for acquired 
psychiatric disability, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The notice 
should include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should arrange for the Veteran 
to be examined by a psychiatrist to 
determine the nature and likely etiology 
of his current psychiatric disabilities.  
It is imperative that the claims file be 
made available to and reviewed by the 
examiner in connection with the 
examination.  Based on a review of the 
record and examination of the Veteran, 
the examiner should provide an opinion 
responding to the following:

Does the Veteran have a current 
psychiatric disability that is at least 
as likely as not (a 50 percent or greater 
probability) related to his service, to 
include the notations of 
depression/personal problems therein?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

3.  The RO should then readjudicate the 
claim of service connection for an 
acquired psychiatric disability.  If the 
claim is denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


